Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims. The claims embrace all prodrugs of telotristat, known today and those that may be discovered in the future. Telotristat ethyl is the only prodrug of telotristat known in the art. The specification fails to disclose the structures of all the prodrugs embraced by the claims and their enablements.  By adding claim 17 to claim 1, the rejection would be overcome.
The specification lacks adequate support for claims 2-3.  The claims are drawn to expected outcomes, lines 1-2, claim 2. The specification fails to describe how to arrive at 
the expected outcomes. There are no amounts of the drug(s) in the claims, which produces the expected outcome. Assays must be disclosed showing evidence the outcome is obtained.  There is no description in the specification which specific dose produces the expected outcome.  The invention is an invitation to a POSA to perform experiments using any applicable procedure to arrive at the dose that will produce the expected outcome.  Various doses are disclosed in the specification at page 13 but, none relates to the expected outcome. There is no evidence in the specification that established nexus between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
Above is also true for claims 4-10, wherein the expected level of TPH1 mRNA and Ki-67 index value are not given patentable weight because the steps were not performed.
Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). By deleting the claims the rejection would be overcome.
Claims 1-19, 21-27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546. The breadth of the claims includes few compounds. The compounds embraced by the claims are in the hundreds: the prodrugs. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims are drawn to treatment of cancers. However, there is no evidence in the instant specification that the compounds would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types.  For a compound to treat all forms of cancer it must be effective against each category of cancer.  According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16), it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-lines from each category of cancer, results of such assays and a discussion of the results establishing nexus between the results and treatment of each type of cancer are not disclosed. The rejection would be overcome by adding claim 20 to claim 1. 
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
The requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 16-19, 22-27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marc, Drug Design, Dev. & Therapy (2019) Vol. 13, pages 817-824.
  Marc teaches a method of treating neuroendocrine tumor (NET, carcinoid tumor) by administering telotristat. It is formulated as its ethyl ester (prodrug) hippurate salt. The tumors include GI tract tumor: gallbladder, pancreas and liver. Marc teaches telotristat is a tryptophan hydroxylase inhibitor (TPHI) and reduces hydroxytryptophan (serotonin) synthesis. The prior art teaches carcinoid tumor may secret hormones, mostly serotonin and the symptoms include carcinoid syndrome-related severe diarrhea. Somatostatin analogs are the first line treatment for the syndrome.  The dose is 250 or 500mg twice or three times daily (pp. 818-819). The prior art teaches tumor growth is reduced following treatment.
Marc teaches telotristat ethyl is extensively metabolized to its active metabolite, telotristat, page 818. Telotristat prevents the production of serotonin. It does not cross blood-brain barrier and thus has no central neurological effect. It inhibits peripheral production of serotonin, prevents serotonin action in the intestines thereby produces reduced peristatic action. The prior art teaches telotristat treats carcinoid syndrome that does not respond adequately to somatostatin inhibitors.  See the abstract. See also the entire document.
Claims 2-3, are drawn to expected outcomes of the treatment, which are due to inherent property of the administered drug. They are not applicant’s inventions.  Under the US patent practice inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
The expected outcomes can be read from a patient’s medical record or determined by conventional techniques well-known in the art. Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
“An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the contention] is no more than showing that [the prior art] did not recognize function inherently present” in [pridopidine]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27, are rejected under 35 U.S.C. 103(a) as being unpatentable over Marc, Drug Design, Dev. & Therapy (2019) Vol. 13, pages 817-824, in view of Oravecz WO 2011/056916 A1, and Winter et al., EP 3 363 798 A1 (effective file date 2/20/2017). 
Applicant claims method of treating cancer by administering telotristat, prodrug or salt thereof. Applicant claims expected outcome of in claims 2-3. Applicant claims conventional diagnostic methods (claims 4-10). Applicant claims combination therapy of the drug(s) with known cancer drugs (claims 11-16) and the prodrug is telotristat ethyl or its hippurate salt (claims 17-19). Applicant claims specific cancers in claims 20-21.  The dose is 100 to 500 mg (claims 24-25). Administration is one to five times daily (claims 26-27).  
Determination of the scope and content of the prior art (MPEP 2141.01 
Marc teaches as set forth under anticipatory rejection above. 
Oravecz teaches several compounds for treating serotonin mediated cancer. The cancer, which overexpress TPH1 includes breast, cholangiocarcinoma (biliary tract cancer), colon, prostate, gastrointestinal tract (liver, pancreas, gallbladder) and lung cancer. The prior art teaches combination therapy of the drug(s) with known cancer drugs, page 21. The compounds include telotristat and telotristat ethyl, page 18, line 16, wherein R1 is H; R2 is H, alkyl; R10 is NRbRc, wherein Rb, Rc are H; R14 is halogen; and R15 is alkyl.  The compound are tryptophan hydroxylase inhibitors. See the entire document.
Winter et al., teaches preparation of stable telotristat ethyl hippurate (telotristat etiprate) useful for treating carcinoid syndrome and other serotonin mediated diseases, such as multiple endocrine neoplasia. The prior art teaches the dose is 50 to 600mg or 150, 250, 350, 500mg, each given one to four times daily.  See the entire document, particularly, abstract, and pages 5-7. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant’s invention is a selective combination of prior arts’ inventions. Applicant also claims diagnosis of the subject.  The dosing frequency is slightly different but there is substantial overlap.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation for selective combination of the prior arts is the desire of applicant to avoid the prior arts. The diagnosis is motivated by common practice of diagnosing patients in medicine prior to treatment.  Diagnosing the patient is inherent in the prior arts.
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the selective combination could not be made. 
Marc teaches telotristat reduces tumor growth. Marc teaches telotristat ethyl is extensively metabolized to its active metabolite, telotristat. Marc teaches telotristat prevents the production of serotonin and does not cross blood-brain barrier and thus has no central neurological effect. Marc teaches telotristat inhibits peripheral production of serotonin, prevents serotonin action in the intestines thereby produces reduced peristatic action. The prior art teaches telotristat treats carcinoid syndrome that does not respond adequately to somatostatin inhibitors.  Therefore, one of ordinary skill, with reasonable expectation of success, would have known and be motivated to use the compounds by Marc in the treatment by Oravecz at the time the invention was made. 
The expected outcomes in claims 2-10, are not applicant’s inventions. They may be read from patient’s medical record. They may be determined by conventional techniques well-known in the art, such as instant claims 8-10. 
The expected results in claims 2-3, are due to inherent property of the drug(s).   Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Claims 4-7, are an invitation to a POSA to perform the diagnosis using any known procedure in the art. The procedure in claims 8-10 (Ki67 index testing) is a conventional technique well-known in the art. For example, see specification, [00047] to [00053]. The expected results in claims 4-10, are due to genetic disposition of the patient, which are not patentable under the Law of Nature.  Also, the expected outcomes are not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Combination therapy (claims 11-15) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use the conventional techniques in screening (diagnosis) in the instant invention. It is not beyond ordinary skill to practice conventional technique of administering the drugs in combination therapy sequentially or simultaneously. Such are deemed inventions of reasoning not of creativity, KSR, supra. The US constitution requires applicant to create something to be eligible for a patent. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
There is substantial overlap (claim 26) of the daily administrations: one to five instead one to four by Winter et al., such that one of ordinary skill would have expected them to have the same effect. Titanium Metals Corp. v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985).  The motivation for claiming five administrations instead of four is to avoid the prior art. 
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Telotristat, telotristat ethyl, telotristat etiprate, the other drugs in the combination and using them for treating cancer are known in the prior arts. Diagnosis before treatment is a routine practice in medicine and Ki67 index test is a conventional technique well-known in the art.  They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 3, 2022